Case 2:20-cv-07323-ODW-AFM Document 6 Filed 08/13/20 Page 1 of 4 Page ID #:107



1    CALL & JENSEN
     A Professional Corporation
2    Matthew R. Orr, Bar No. 211097
3    Nilab Rahyar Tolton, Bar No. 272810
     610 Newport Center Drive, Suite 700
4    Newport Beach, CA 92660
     Tel: (949) 717-3000
5    Fax: (949) 717-3100
6
     morr@calljensen.com
     ntolton@calljensen.com
7
     RUMBERGER KIRK & CALDWELL
8    A Professional Association
     Daniel J. Gerber, Florida Bar No. 0764957 (Pro Hac Vice Pending)
9    300 South Orange Avenue, Suite 1400 (32801)
10   Post Office Box 1873
     Orlando, Florida 32802-1873
11   Tel: (407) 872-7300
     Fax: (407) 841-2133
12   dgerber@rumberger.com (primary)
13
     docketingorlando@rumberger.com and
     dgerbersecy@rumberger.com (secondary)
14
     Attorneys for Defendants Vitamin Shoppe Industries LLC,
15   erroneously sued as The Vitamin Shoppe, Inc.,
     Nutraceutical Corporation, and Seychelles Organics, Inc.
16

17
                              UNITED STATES DISTRICT COURT
18
                          CENTRAL DISTRICT OF CALIFORNIA
19

20
     JEANNE FJELSTAD,                           Case No. 2:20-cv-07323

21               Plaintiff,                     CERTIFICATE OF SERVICE
22   vs.
23 THE VITAMIN SHOPPE,                          Complaint Filed: January 3, 2020
24 NORTHRIDGE, a California entity;             Trial Date: None Set
   NUTRACEUTICAL CORPORATION;
25 SEYCHELLES ORGANICS, INC.;
   VITAMIN SHOPPE, INC.; and DOES 1
26 through 100, inclusive,,

27
                 Defendants.
28

                                               -1-
                                    CERTIFICATE OF SERVICE
Case 2:20-cv-07323-ODW-AFM Document 6 Filed 08/13/20 Page 2 of 4 Page ID #:108



1                            CERTIFICATE OF SERVICE
                              (United States District Court)
2

3       I am employed in the County of Orange, State of California. I am over the age of
  18 and not a party to the within action; my business address is 610 Newport Center
4 Drive, Suite 700, Newport Beach, CA 92660.

5        On August 13, 2020, I served the foregoing documents described as follows:
6
         1. NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §1441
7
         2. DECLARATION OF NILAB RAHYAR TOLTON IN SUPPORT OF
8           NOTICE OF REMOVAL OF ACTION
9        3. DECLARATION OF JEFF BURCHFIELD (NUTRACEUTICAL
10          CORPORATION) IN SUPPORT OF NOTICE OF REMOVAL OF
            ACTION
11
         4. DECLARATION     OF   JEFF  BURCHFIELD   (SEYCHELLES
12          ORGANICS, INC.) IN SUPPORT OF NOTICE OF REMOVAL OF
13
            ACTION

14       5. DECLARATION OF CARLOS LOPEZ (VITAMIN SHOPPE
            INDUSTRIES LLC) IN SUPPORT OF NOTICE OF REMOVAL OF
15          ACTION
16       6. NOTICE OF INTERESTED PARTIES PURSUANT TO LOCAL RULE
17          7.1-1 AND CORPORATE DISCLOSURE STATEMENT PURSUANT
            TO FEDERAL RULE OF CIVIL PROCEDURE 7.1
18
         7. NOTICE OF INTERESTED PARTIES PURSUANT TO LOCAL RULE
19          7.1-1 AND CORPORATE DISCLOSURE STATEMENT PURSUANT
20
            TO FEDERAL RULE OF CIVIL PROCEDURE 7.1

21       8. NOTICE OF INTERESTED PARTIES PURSUANT TO LOCAL RULE
            7.1-1 AND CORPORATE DISCLOSURE STATEMENT PURSUANT
22          TO FEDERAL RULE OF CIVIL PROCEDURE 7.1
23       9. CIVIL COVER SHEET
24
            on the following person(s) in the manner indicated:
25

26                         SEE ATTACHED SERVICE LIST
27 [ ] (BY ELECTRONIC SERVICE) I am causing the document(s) to be served on
28
   the Filing User(s) through the Court’s Electronic Filing System.

                                              -2-
                                   CERTIFICATE OF SERVICE
Case 2:20-cv-07323-ODW-AFM Document 6 Filed 08/13/20 Page 3 of 4 Page ID #:109



 1 [ ] (BY MAIL) I am familiar with the practice of Call & Jensen for collection and
   processing of correspondence for mailing with the United States Postal Service.
 2 Correspondence so collected and processed is deposited with the United States Postal

 3 Service that same day in the ordinary course of business. On this date, a copy of said
   document was placed in a sealed envelope, with postage fully prepaid, addressed as set
 4 forth herein, and such envelope was placed for collection and mailing at Call & Jensen,
   Newport Beach, California, following ordinary business practices.
 5

 6
     [ ] (BY FEDEX) I am familiar with the practice of Call & Jensen for collection and
     processing of correspondence for delivery by overnight courier. Correspondence so
 7   collected and processed is deposited in a box or other facility regularly maintained by
     FedEx that same day in the ordinary course of business. On this date, a copy of said
 8   document was placed in a sealed envelope designated by FedEx with delivery fees paid
     or provided for, addressed as set forth herein, and such envelope was placed for delivery
 9   by FedEx at Call & Jensen, Newport Beach, California, following ordinary business
10   practices.

11   [X] (ONLY BY ELECTRONIC TRANSMISSION) Only by emailing the
     document(s) to the persons at the e-mail address(es). This is necessitated during the
12   declared National Emergency due to the Coronavirus (COVID-19) pandemic because
13
     this office will be working remotely, not able to send physical mail as usual, and is
     therefore using only electronic mail. No electronic message or other indication that the
14   transmission was unsuccessful was received within a reasonable time after the
     transmission. We will provide a physical copy, upon request only, when we return to
15   the office at the conclusion of the national emergency.
16 [ ] (FEDERAL) I declare that I am a member of the Bar and a registered Filing User
17 for this District of the United States District Court.

18   [ X ] (FEDERAL) I declare that I am employed in the offices of a member of this Court
     at whose direction the service was made.
19

20
   I declare under penalty of perjury under the laws of the United States of America that
   the foregoing is true and correct, and that this Certificate was executed on August 13,
21 2020, at Newport Beach, California.

22
                                                  _____________________________
23                                                Stephanie A. Crisp
24

25

26

27

28

                                                 -3-
                                      CERTIFICATE OF SERVICE
Case 2:20-cv-07323-ODW-AFM Document 6 Filed 08/13/20 Page 4 of 4 Page ID #:110



1                                       SERVICE LIST
2    David R. Shoop                             Attorneys for Plaintiff
3    Thomas S. Alch                             Jeanne Fjelstad
     Shoop APLC
4    9701 Wilshire Blvd., Suite 950
     Beverly Hills, CA 90212
5    Tel: (310) 620-9533
6
     Fax: (310) 620-6330
     david.shoop@shooplaw.com
7
     Brian Panish, Esq.                  Attorneys for Plaintiff
8    Adam Shea, Esq.                     Jeanne Fjelstad
     Ryan Casey, Esq.
9    Patrick Gunning, Esq.
10   Nicholas Yoka, Esq.
     PANISH SHEA & BOYLE, LLP
11   11111 Santa Monica Boulevard, Suite
     700
12   Los Angeles, California 90025
13
     Tel: (310) 477-1700
     Fax: (310) -4 77-1699
14   panish@psblaw.com
     shea@psblaw.com
15                                       Co-Counsel
     Daniel J. Gerber
16   Rumberger | Kirk
17   300 South Orange Avenue, Suite 1400
     Orlando, FL 32801
18   Tel: (407) 839-4512 Direct
     Tel: (407) 839-2112 Main
19   Fax: (407) 872-7300
20
     dgerber@rumberger.com

21

22

23

24

25

26

27

28

                                                 -4-
                                      CERTIFICATE OF SERVICE
